3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 1 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 2 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 3 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 4 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 5 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 6 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 7 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 8 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 9 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 10 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 11 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 12 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 13 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 14 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 15 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 16 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 17 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 18 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 19 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 20 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 21 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 22 of 23
3:20-cv-01552-JMC   Date Filed 08/12/20   Entry Number 116-1   Page 23 of 23
